

Exhibit 10.1 Form of Payment and Extension Agreement


Form Of
 
PAYMENT AND EXTENSION AGREEMENT
 
This Payment and Extension Agreement is dated effective _________, 2011 and is
between USCORP, a Nevada corporation (“USCorp”) and _______________
(“Investors”).
 
1.           USCorp agrees to pay to the Investors holding Convertible
Debentures in the amount of $700,000.00US the following:
 
a.           $100,000.00 upon execution hereof to be applied to the principal;
 
b.           800,000 shares of USCorp common stock upon execution hereof
representing a $50,000.00US principal reduction;
 
c.           $25,000.00US on or before September 30, 2011 representing a
principal reduction;
 
d.           $25,000.00US on or before December 31, 2011 representing a
principal reduction;
 
e.           $500,000.00US on or before March 31, 2012 representing the
remaining principal balance due on the Convertible Debentures.
 
The Investors agree to extend the Maturity Date of all of the above Convertible
Debentures one year to March 31, 2012.
 
2.           USCorp agrees to pay the Gold Bullion Promissory Note as follows:
 
a.           $8,500.00US upon execution hereof to be applied to interest on the
Gold Bullion Promissory Note;
 
b.           1,600,000 shares of the common stock of USCorp delivered upon
execution hereof, representing a $100,000.00US for the extension of the Gold
Bullion Loan.
 
Upon payment of the above cash and stock, the maturity date of the Gold Bullion
Loan will be extended one year to March 31, 2012.
 
3.           USCorp agrees to pay the $56,700.00US advance as follows:
 
a.           The Convertible Debenture which had a strike price of $.03US per
share and an exercise date of August 30, 2010 shall be and hereby is amended to
reduce the strike price to $.015US and extending the exercise date to March 31,
2012.
 
b.           the maturity date of the Convertible Debenture is extended to March
31, 2012.
 
4.           All other terms of the above loans and Convertible Debentures shall
remain the same.
 
DATED EFFECTIVE _________, 2011.
 
USCORP
           
, TRUSTEE FOR INVESTORS



By:
   
By:
   
Robert Dultz, President
     
, Trustee



 
 

--------------------------------------------------------------------------------

 